IN THE SUPREME COURT OF IOWA
                              No. 11–1065

                          Filed April 26, 2013


STATE OF IOWA,

      Appellee,

vs.

TOMMY TYLER, JR.,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, William A.

Price (suppression motion) and Scott D. Rosenberg (trial), Judges.



      Defendant appeals from the district court’s denial of his motion to

suppress, which was affirmed by the court of appeals. DECISION OF

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

REVERSED AND CASE REMANDED FOR FURTHER PROCEEDINGS.



      Gary D. Dickey of Dickey & Campbell Law Firm, P.L.C., Des

Moines, for appellant.



      Thomas J. Miller,     Attorney General, Bridget A. Chambers,

Assistant Attorney General, John P. Sarcone, County Attorney, and

David M. Porter, Assistant County Attorney, for appellee.
                                          2

ZAGER, Justice.

      In this case, we are asked to determine whether law enforcement

had probable cause to believe that an equipment violation was occurring

under Iowa Code section 321.37(3), which prohibits an owner of a motor

vehicle from placing a frame around a license plate that obstructs the

view of the plate. If probable cause is not present to justify the stop, the

State asks us to decide whether reasonable suspicion of the equipment

violation is sufficient to support a traffic stop.

      The district court denied the motion to suppress, and Tyler was

convicted of operating a motor vehicle while intoxicated (OWI), second

offense, in violation of Iowa Code section 321J.2 (2009). Tyler appeals,

arguing the district court erred in denying his motion to suppress. We

transferred the case to the court of appeals, which affirmed. We granted

further review. For the reasons expressed below, we vacate the decision

of the court of appeals, reverse the judgment of the district court, and

remand for further proceedings.

      I. Background Facts and Prior Proceedings.

      On October 13, 2010, at approximately 2:00 a.m., Johnston Police

Officer Brad Lowe was sitting stationary in his marked patrol car in the

parking lot of the Dragon Car Wash on Merle Hay Road. Officer Lowe

observed Tommy Tyler’s white Cadillac Escalade turn northbound onto

Merle Hay Road from Johnson Drive, past Officer Lowe’s position. Officer

Lowe testified that as Tyler’s vehicle approached his position, “it

appeared the vehicle had a tinted license plate cover on the front of the

license plate.” As the vehicle pulled past, Officer Lowe testified, “I then

pulled out behind the vehicle and also noticed that it had a license plate

cover obstructing the view of the plate on the rear as well.” Officer Lowe

recognized the vehicle as the same one he had attempted to stop two
                                        3

days earlier, also because of his concern regarding “tinted” license plate

covers.

      Officer Lowe testified that because he found it difficult to run the

license plate on the vehicle, he initiated the traffic stop, which was

captured on videotape from his squad car. Prior to making contact with

the driver, however, Officer Lowe was able to view all of the numbers and

letters printed on the rear license plate, saw the “Iowa” printed at the top

of the license plate, observed the county displayed on the bottom of the

plate, and had a full view of the registration sticker. Based upon these

observations, Officer Lowe was able to quickly and accurately call the

plate information into dispatch.

      After making initial contact with Tyler and advising him of the

reason for the stop, Officer Lowe detected an odor of an alcoholic

beverage coming from within the vehicle and noted that Tyler’s speech

was slow. Based on these observations, Officer Lowe initiated an OWI

investigation.   This investigation culminated in a breathalyzer test

indicating Tyler had a blood alcohol content of .147.

      Tyler filed a motion to suppress the evidence discovered as a result

of the stop. He argued the stop violated the Fourth Amendment of the

United States Constitution, and article I, section 8 of the Iowa

Constitution, both of which prohibit unreasonable search and seizure.

Tyler argued that Officer Lowe lacked either reasonable suspicion or

probable cause to justify the stop.

      Evidence admitted at the suppression hearing, including the in-car

videotape, photographs, and witness testimony, demonstrated that both

the rear and front license plate covers were clear rather than tinted. The

videotape of the stop shows Officer Lowe was able to read the license

plate in order to provide the information to his dispatcher as both
                                           4

vehicles were coming to a stop. Officer Lowe indicated that he had not

attempted to read and call in the license plate prior to that point. He did,

however, testify that the license plate was “blurred” and that he could

not read the plate when he had initially turned on his lights.

      The district court denied Tyler’s motion to suppress. After a bench

trial, Tyler was convicted of OWI, second offense.             Tyler appealed,

arguing the district court erred in failing to suppress the evidence. The

court of appeals affirmed the district court’s ruling. We granted further

review.

      II. Standard of Review.

      Tyler asserts his state and federal constitutional rights to be free

from unreasonable search and seizure were violated.            Because of the

constitutional dimensions of these claims, our review is de novo. State v.

Pals, 805 N.W.2d 767, 771 (Iowa 2011). A de novo review constitutes “an

independent evaluation of the totality of the circumstances as shown by

the entire record.” Id. (citation and internal quotation marks omitted).

We give “deference to the factual findings of the district court due to its

opportunity to evaluate the credibility of the witnesses, but [we are] not

bound by such findings.”          Id. (citation and internal quotation marks

omitted).

      III. Discussion and Analysis.

      A. Unreasonable         Search    and    Seizure.     Both   the   Fourth

Amendment to the United States Constitution and article I, section 8 of

the Iowa Constitution prohibit unreasonable searches and seizures by

the government. State v. Kinkead, 570 N.W.2d 97, 100 (Iowa 1997) (“The

Fourth Amendment to the United States Constitution and article I,

section     8   of   the   Iowa   Constitution   protect   individuals   against

unreasonable searches and seizures by government officials.”).            As we
                                           5

have consistently stated, “[W]e jealously protect this court’s authority to

follow an independent approach [to evaluate claims made] under our

state constitution.” Pals, 805 N.W.2d at 771. Where a party raises both

state and federal constitutional claims but does not argue that a

standard independent of the federal approach should be employed under

the state constitution, we ordinarily apply the substantive federal

standards but reserve the right to apply the standard in a fashion

different from federal precedent. State v. Bruegger, 773 N.W.2d 862, 883

(Iowa 2009). Because Tyler has not proposed a standard for interpreting

our search and seizure provisions under the Iowa Constitution differently

from its federal constitutional counterpart, we will apply the general

standards as outlined by the United States Supreme Court for

addressing a search and seizure challenge under the Iowa Constitution.

See id.

      The    United     States    Supreme      Court    has    considered   the

constitutionality of traffic stops under the Fourth Amendment in a

number of cases. A traffic stop is unquestionably a seizure under the

Fourth Amendment. Berkemer v. McCarty, 468 U.S. 420, 436–37, 104 S.

Ct. 3138, 3148, 82 L. Ed. 2d 317, 332–33 (1984); State v. Heminover,

619 N.W.2d 353, 357 (2000) (“When the police stop a car and temporarily

detain an individual, the temporary detention is a ‘seizure’ within the

meaning of the Fourth Amendment.”), abrogated on other grounds by

State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001).

      Under the Fourth Amendment, the United States Supreme Court

has recognized that allowing law enforcement unbridled discretion in

stopping    vehicles   “ ‘would   invite   intrusions   upon   constitutionally

guaranteed rights.’ ” Delaware v. Prouse, 440 U.S. 648, 661, 99 S. Ct.
1391, 1400, 59 L. Ed. 2d 660, 672 (1979) (quoting Terry v. Ohio, 392
                                         6
U.S. 1, 22, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889, 906 (1968)). When

there is no probable cause or reasonable suspicion for a stop, an officer

has the “kind of standardless and unconstrained discretion [that] is the

evil the Court has discerned when in previous cases it has insisted that

the discretion of the official in the field be circumscribed, at least to some

extent.” Id. Moreover, the Court recognized that individuals frequently

spend significant time traveling in automobiles and must be entitled to

protection against unreasonable searches and seizures when traveling.

Id. at 662–63, 99 S. Ct at 1401, 59 L. Ed. 2d at 673.              “Were the

individual subject to unfettered governmental intrusion every time [she

or] he entered an automobile, the security guaranteed by the Fourth

Amendment would be seriously circumscribed.” Id.

      B. Bases for Traffic Stops.       We have considered the scope of

article I, section 8 of the Iowa Constitution in a traffic stop context. In

State v. Tague, we held that briefly crossing the edge line on a divided

roadway did not provide reasonable suspicion of intoxication to support a

traffic stop or probable cause that a violation of Iowa Code section

321.297 occurred under article I, section 8. 676 N.W.2d 197, 205–06

(Iowa 2004).

      The State argues that the stop in this case may be supported

under both probable cause and reasonable suspicion theories. If a traffic

violation actually occurred and the officer witnessed it, the State has

established probable cause. Tague, 676 N.W.2d at 201. A reasonable

mistake of fact does not negate justification for a stop based on probable

cause. State v. Lloyd, 701 N.W.2d 678, 680–81 (Iowa 2005).

      Reasonable suspicion is a much more nebulous concept, and a

standard that may or may not be appropriate to apply to smaller offenses

such as traffic violations. Professor LaFave speculates that,
                                             7
      [i]f the [U.S.] Supreme Court were to address the issue [of
      whether the nature of the offense being investigated is
      relevant to whether reasonable suspicion can justify a traffic
      stop], it might well be that the Court would conclude that
      Terry stops upon less than probable cause cannot be made
      with respect to all offenses, so that a goodly number of traffic
      offenses would not be encompassed with the Terry
      reasonable-suspicion standard.

Wayne R. LaFave, The “Routine Traffic Stop” from Start to Finish: Too

Much “Routine,” Not Enough Fourth Amendment, 102 Mich. L. Rev. 1843,

1851 (2004).

      Indeed, our own jurisprudence notes the unsettled nature of the

law regarding when reasonable suspicion justifies traffic stops. See Pals,
805 N.W.2d at 774 (“Federal courts are divided on the issue of whether

the Fourth Amendment per se prohibits police from stopping a vehicle

based only on reasonable suspicion of a completed misdemeanor or civil

infraction.”) Additionally, there is a school of thought that Terry compels

a balancing test to justify the stop. 1
      Perhaps the greatest distinction between a probable cause analysis

and a reasonable suspicion analysis is the purpose of the stop.                  Our

decisions have universally held that the purpose of a Terry stop is to


      1Professor   LaFave has stated:
      [T]he [U.S. Supreme] Court characterized the Terry rationale as warrant[ing]
      temporary detention for questioning on less than probable cause where the
      public interest involved is the suppression of . . . serious crime, and has said
      that under Terry, seizures made on less than probable cause draw their
      justification from both the limited intrusions on the personal security of those
      detained and the substantial law enforcement interests being served. As several
      of the Court’s other Fourth Amendment decisions illustrate, the seriousness of
      the offense thought to be involved bears directly upon the substantiality of the
      law-enforcement interest; as one member of the Court put it, the Supreme Court
      has never suggested that all law enforcement objectives . . . outweigh the
      individual interests infringed upon so as to support a stop on reasonable
      suspicion.
LaFave, 102 Mich. L. Rev. 1843 at 1851–52 (footnotes and internal quotation marks
omitted).
                                         8

investigate crime. See, e.g., Tague, 676 N.W.2d at 204 (noting that the

police need only have reasonable suspicion to detain “for investigatory

purposes”). Conversely, the purpose of a probable cause stop is to seize

someone who has already committed a crime.             See, e.g., id. at 201

(“Probable cause exists if the totality of the circumstances as viewed by a

reasonable and prudent person would lead that person to believe that a

crime has been or is being committed and that the arrestee committed or

is committing it.” (Citation and internal quotation marks omitted.)).

      C. Probable Cause.       We have held that “[w]hen a peace officer

observes a violation of our traffic laws, however minor, the officer has

probable cause to stop a motorist.” Tague, 676 N.W.2d at 201; see also

United States v. Mendoza, 677 F.3d 822, 827 (8th Cir. 2012). However,

the State bears the burden of proving by a preponderance of the evidence

that the officer had probable cause to stop the motorist.            State v.

Louwrens, 792 N.W.2d 649, 651 (Iowa 2010). If the State is unable to

meet its burden, all evidence obtained at the stop must be suppressed.

Id. at 651–52. In determining whether Officer Lowe observed a violation

of our traffic laws, we will “give considerable deference to the trial court’s

findings regarding the credibility of the witnesses,” but we will not be

“bound by them.” See Tague, 676 N.W.2d at 201.

      Probable cause is not the same standard as beyond a reasonable

doubt. Probable cause may exist even if the officer’s perception of the

traffic violation was inaccurate. The existence of probable cause for a

traffic stop is evaluated “from the standpoint of an objectively reasonable

police officer.” Ornelas v. United States, 517 U.S. 690, 696, 116 S. Ct.
1657, 1661–62, 134 L. Ed. 2d 911, 919 (1996). Indeed, “[t]he touchstone

of the Fourth Amendment is reasonableness . . . .”          United States v.
                                        9

Knights, 534 U.S. 112, 118, 122 S. Ct. 587, 591, 151 L. Ed. 2d 497, 505

(2001).

        Officer Lowe testified that he observed a violation of Iowa Code

section 321.37(3), which states: “It is unlawful for the owner of a vehicle

to place any frame around or over the registration plate which does not

permit full view of all numerals and letters printed on the registration

plate.” Iowa Code § 321.37(3). He did not claim that he had probable

cause to stop Tyler for any traffic violation such as speeding or

disobeying a traffic signal. The only basis asserted by Officer Lowe for

the stop was that he observed a violation of Iowa Code section 321.37(3).

        Our precedent is clear that a mistake of fact may justify a traffic

stop. Lloyd, 701 N.W.2d at 680–81; Kinkead, 570 N.W.2d at 101 (“We

have . . . held that a mistaken basis for a stop does not necessarily

render the stop invalid.”); State v. Melohn, 516 N.W.2d 24, 25 (Iowa 1994)

(holding it was reasonable for police to stop a vehicle speeding away from

the vicinity of gunshots, even though the facts later showed the

individual was not involved in the gunfire); State v. Jackson, 315 N.W.2d
766, 767 (Iowa 1982) (holding as valid an officer’s stop of a vehicle for

failure to display license plates, even though the officer later learned the
vehicle was displaying proper temporary plates). “The . . . question is

whether [the officer’s] mistake was an objectively reasonable one.” Lloyd,
701 N.W.2d at 681.

        However, we have elected not to extend this permissiveness to

mistakes of law, holding a mistake of law is not sufficient to justify a

stop.     “[E]vidence derived from a stop based on a law enforcement

officer’s mistake of law must be suppressed.” Louwrens, 792 N.W.2d at

650.
                                       10

      We must first decide if Officer Lowe was mistaken.         If he was

correct as to both the facts and the law, then probable cause existed to

detain Tyler, and the evidence obtained as a result of that stop is

admissible.     However, if we determine Officer Lowe was mistaken, we

must determine whether he was mistaken as to the law or as to the facts.

If he was mistaken as to the law, then probable cause based on that

mistake of law cannot be asserted to justify the stop, and without further

justification, the evidence obtained as a result of that stop must be

suppressed. See id. If we determine Officer Lowe was mistaken as to the

facts, we must then decide if the mistake was objectively reasonable. If

the mistake was objectively reasonable, probable cause existed, and the

evidence is admissible. Alternatively, if Officer Lowe’s mistake of fact was

not objectively reasonable, the evidence must be excluded.

      1. Mistake of Law. Officer Lowe wrote in his police report,

      I noticed the vehicle had a tinted license plate cover on the
      front license plate which is in violation of Iowa Code
      321.37(3) display of plates. As the vehicle passed my patrol
      car I observed it also had a tinted license plate cover on the
      rear license plate as well.

      In fact, the cited Code section does not proscribe tinted license

plate covers.    Rather, it proscribes placement of any frame or cover

“which does not permit full view of all numerals and letters printed on

the registration plate.”   Iowa Code § 321.37(3).     Officer Lowe’s police

report, standing alone, would be a mistake of law, and as such, would

not allow the State to meet its burden of proof in establishing probable

cause to stop Tyler’s vehicle.

      However, during the course of the suppression hearing, the State

offered various alternative reasons for why the stop was justified.     We

have held that the State is not limited to the reasons stated by the
                                                 11

investigating officer in determining whether either probable cause or

reasonable suspicion existed for the stop.                Heminover, 619 N.W.2d at

357.

       Here, none of the reasons advanced by the State support a finding

that Tyler’s plates violated Iowa law, and no testimony or evidence was

introduced as an alternative reason for Tyler’s seizure. Officer Lowe told

Tyler during the stop that he had pulled him over because of tinted

license plates. Tinted license plates are not a violation of Iowa law, and

the State does not contend otherwise. See Iowa Code § 321.37(3).

       Officer Lowe also seems to conflate the requirements of Iowa Code

section 321.37(3) with the requirements of Iowa Code section 321.388.2

During his testimony at the suppression hearing, Officer Lowe testified

that “a license plate must be clearly legible from a distance of 50 feet.”

None of our cases have interpreted section 321.388, but the court of

appeals has held that “if the deputy had testified that he observed the

plate from something that would approximate fifty feet, and it did not

appear to be illuminated so as to be legible, we would likely find the stop

reasonable.”      State v. Reisetter, 747 N.W.2d 792, 794 (Iowa Ct. App.

2008). This Code section requires illumination sufficient to render the
license plate clearly legible.             Officer Lowe does not contend the

illumination of the plate was insufficient.              In fact, the evidence in the

record is clearly to the contrary. The fifty-foot distance is only relevant

when applied to the question of adequate illumination, indicating

another mistake of law.


       2Iowa   Code section 321.388, entitled “Illuminating Plates,” provides “[e]ither the
rear lamp or a separate lamp shall be so constructed and placed as to illuminate with a
white light the rear registration plate and render it clearly legible from a distance of fifty
feet to the rear.”
                                               12

      Finally, the State advances a theory in its brief suggesting that “the

plate cover could have had a light coat of dust, mud or snow so as to

render Tyler’s plate unreadable from an angle or from a distance,” in

violation of Iowa Code section 321.38. 3 This argument was not raised

below and, thus, was not considered by the district court. Generally, we

will only review an issue raised on appeal if it was first presented to and

ruled on by the district court. State v. Derby, 800 N.W.2d 52, 60 (Iowa

2011). Nonetheless, no evidence was presented suggesting that any of

these theories regarding possible obstruction of the plate may have been

true. Again, the evidence is to the contrary as the videotape shows no

foreign materials on the plate. It is not Tyler’s responsibility to prove a

negative—that there was no conceivable reason for a stop.

      Recognizing that Officer Lowe’s understanding of the law regarding

license plate covers was flawed, the State attempted to justify the stop

with other laws, specifically Iowa Code sections 321.388 and 321.38.

Under the facts of this case, neither of these other laws has been shown

by the State to provide Officer Lowe with probable cause to justify his

seizure of Tyler.       Consequently, we conclude that a mistake of law

occurred.   Unless the State can demonstrate alternate justification for

the stop, any evidence derived from the stop must be suppressed. See

Louwrens, 792 N.W.2d at 650.




      3Section   321.38, in pertinent part, provides:
              321.38. Plates, method of attaching—imitations prohibited.
              Every registration plate shall at all times be securely fastened in a
      horizontal position to the vehicle for which it is issued so as to prevent the plate
      from swinging and at a height of not less than twelve inches from the ground,
      measuring from the bottom of the plate, in a place and position to be clearly
      visible and shall be maintained free from foreign materials and in a condition to
      be clearly legible.
                                         13

        2. Mistake of fact.   Tyler presented significant evidence at the

suppression hearing, and then again at his trial, to indicate his license

plate covers were clear and would “permit full view of all numerals and

letters printed on the registration plate.” Tyler presented testimony from

a private investigator, who attempted to recreate the situation the officer

described, and concluded that Tyler’s license plate cover did not obscure

the view of the license plate. The district court found this testimony was

“not persuasive,” as it occurred “under different conditions and lighting.”

The district court did not, however, enumerate these differences.          The

test occurred at the same place as the initial incident. Tyler testified the

lighting was the same, and Officer Lowe declined to offer an opinion on

whether the lighting was the same. The re-creation took place earlier in

the night than the 2:00 a.m. stop, but it was dark at both of these times.

Officer Lowe did not suggest that weather conditions or dirt on the plate

cover inhibited his ability to read the plate.         The test took place

approximately three weeks after the incident, so the season was the

same.     Neither the State nor the district court articulated specific

reasons why the test should be given no credibility. Upon our de novo

review, we find the re-creation probative as to what Officer Lowe likely

saw.

        Additionally, Tyler introduced photographs of his license plate

covers and a videotape of the stop on that evening. When Officer Lowe is

following Tyler, the video is so grainy that it is difficult to see anything at

all. Thus, it is not probative of what Officer Lowe saw. However, when

Tyler pulled over in a parking lot, Officer Lowe was able to read the

license plate accurately and completely to the dispatcher without

hesitation.
                                       14

      No evidence supports an objectively reasonable basis for believing

that Tyler’s plates were not in conformity with all of Iowa’s traffic laws.

Despite acknowledging that he was a skilled police report writer, and

further acknowledging that he understood the importance of the police

report to the criminal justice process, Officer Lowe did not indicate in his

report that his view of the license plate was obscured.

      Officer Lowe admitted he had no difficulty reading the license plate

to dispatch prior to actually stopping Tyler’s vehicle as Tyler was slowing

down. The videotape of the stop confirms he was able to read the plate

without difficulty. In his testimony, Officer Lowe stated that the license

plate was “blurred” and that the “cover creates a glare at times,” but did

not indicate why he thought the cover itself created any blurring or glare,

as opposed to the normal glare that would come from an uncovered white

license plate or any of the other numerous colored license plates now

offered by the Iowa Department of Transportation.         The condition of

Tyler’s car, as seen in the videotape, is very clean.        Based on the

photographs, the uncontroverted testimony of the defense witnesses, and

the observable cleanliness of the vehicle’s exterior and license plate as

shown in the videotape, we find no objectively reasonable fact that would

support a finding that the license plates were in any way obstructed from

Officer Lowe’s view.   In making credibility determinations, we examine

extrinsic evidence for contradictions to that witness’s testimony.

Mendoza, 677 F.3d at 827. We also examine a witness’s testimony for

internal inconsistencies in making credibility determinations. Id.

      The officer’s testimony that there was a “glare” and that the plates

were occasionally “blurry” does not indicate any difference between

Tyler’s covered plate and an uncovered license plate. If we were to hold

that an officer’s mistaken conclusion that any plate that gave off a glare
                                             15

or was blurry in the intermittent brightness of street lights at 2:00 in the

morning had an illegal cover, we would be giving law enforcement officers

carte blanche to pull over any motorist at any time, as sunlight could

also cause glaring and blurriness on an uncovered plate. We decline to

extend the authority of law enforcement officers to execute traffic stops

based on the facts as described in this case.

       Officer Lowe admits he specifically targeted Tyler’s vehicle, as he

had attempted to stop it a day or two earlier, ostensibly for the same

tinted license plate cover issue.           Tyler’s friend, whose vehicle had

identical license plate covers, testified that she had passed by Officer

Lowe’s position immediately before Tyler passed by it. Yet, Officer Lowe

did not stop her. This gives rise to the reasonable conclusion, upon our

de novo review, that Officer Lowe may have targeted Tyler’s car for a

reason other than an obscured license plate cover. 4 Based on the above

analysis, we conclude that probable cause is lacking under both the

Fourth Amendment and article I, section 8 of the Iowa Constitution.

       D. Reasonable Suspicion. Having found no probable cause, the

State urges us to consider whether reasonable suspicion of the

equipment violation provides a sufficient basis to justify the stop. In its
review of the district court’s ruling on the motion to suppress, the court

of appeals suggested that reasonable suspicion may not be enough to

justify a stop such as this, based on dicta in Pals. In Pals, we stated,

“Federal courts are divided on the issue of whether the Fourth

Amendment per se prohibits police from stopping a vehicle based only on


       4Tyler,  who is black, argues he was the victim of racial profiling. We need not
reach this argument on appeal. However, we do agree with Tyler that the possibility for
racial profiling requires us to carefully review the objective basis for asserted
justifications behind traffic stops.
                                            16

reasonable suspicion of a completed misdemeanor or civil infraction.”
805 N.W.2d at 774. 5 However, neither Pals nor the case at bar involved

a completed misdemeanor.           Rather, Pals dealt with an ongoing civil

infraction. Id. Here, Tyler was ostensibly stopped in order to investigate

an ongoing traffic offense.       Officer Lowe claims to have observed an

ongoing violation of Iowa law—operation of a motor vehicle with an

obscured license plate.

       In Terry, the United States Supreme Court found that law

enforcement could stop citizens if swift action was required, “predicated

upon the on-the-spot observations of the officer on the beat.” 392 U.S. at

20, 88 S. Ct. at 1879, 20 L. Ed. 2d at 905. In deciding whether a stop is

appropriate based on reasonable suspicion, a court must engage in a

balancing test—balancing the governmental interest advanced by the

seizure against the “intrusion upon the constitutionally protected

interests of the private citizen” to be free from unnecessary seizure. Id.

at 21, 88 S. Ct. at 1879, 20 L. Ed. 2d at 905. “Under Terry, police may

stop a moving automobile in the absence of probable cause to investigate

a reasonable suspicion that its occupants are involved in criminal

activity.” Pals, 805 N.W.2d at 774.

       We have described a stop based on reasonable suspicion under

Terry as an “investigatory stop.” E.g., State v. Vance, 790 N.W.2d 775,

781 (Iowa 2010); Tague, 676 N.W.2d at 204. Professor LaFave has noted

that the purpose of a Terry stop is “to allow immediate investigation

through temporarily maintaining the status quo. If reasonable suspicion

exists, but a stop cannot further the purpose behind allowing the stop,

       5This contested issue, in fact, is the subject of much legal scholarship. See
generally Sameer Bajaj, Policing the Fourth Amendment: The Constitutionality of
Warrantless Investigatory Stops for Past Misdemeanors, 109 Colum. L. Rev. 309 (2009).
                                        17

the investigative goal as it were, it cannot be a valid stop.” 4 Wayne R.

LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 9.3, at

482 (5th ed. 2012) (citation and internal quotation marks omitted). The

purpose of a Terry stop, then, is to investigate a crime.

       [I]f the officer has a legitimate expectation of investigatory
       results, the existence of reasonable suspicion will allow the
       stop—if the officer has no such expectations of learning
       additional relevant information concerning the suspected
       criminal activity, the stop cannot be constitutionally
       permitted on the basis of mere suspicion.

Id. at 4.

       We have said that “ ‘[t]he principal function of an investigatory stop

is to resolve the ambiguity as to whether criminal activity is afoot.’ ”

Vance, 790 N.W.2d at 780 (quoting State v. Richardson, 501 N.W.2d 495,

497 (Iowa 1993)). Though Officer Lowe testified he initially believed the

plate to be obstructed due to it being tinted, he also testified that he was

able to clearly read and relay the plate information to dispatch as soon

as he attempted to do so. Once this ambiguity was resolved, there was

no longer a need for further investigation. The stop, then, was not for the

purpose of investigating an ongoing crime. If the State wants to rely on

reasonable suspicion as justification for this stop, it must show that

Officer Lowe was attempting to actively investigate whether a crime was

occurring and that seizure was required in order to accomplish that

purpose. The State did not make that showing. As a result, the State

has not shown reasonable suspicion to justify the stop either under the

Fourth Amendment or article I, section 8 of the Iowa Constitution.

Because of our conclusion that reasonable suspicion was not present, we

need not resolve the question of whether reasonable suspicion of a

completed    misdemeanor     may   support    a   stop   under   the   Fourth

Amendment or Article I, section 8 of the Iowa Constitution.
                                       18

      IV. Conclusion and Disposition.

      Based on our de novo review, we find Officer Lowe did not have

either probable cause or reasonable suspicion to stop Tyler’s vehicle.

This stop violated Tyler’s rights as guaranteed by both the Fourth

Amendment of the United States Constitution, and article I, section 8 of

the Iowa Constitution.    Thus, all evidence obtained in the subsequent

stop is inadmissible.    We vacate the decision of the court of appeals,

reverse the trial court’s ruling denying the motion to suppress, and

remand the case for further proceedings consistent with this opinion.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT    JUDGMENT        REVERSED      AND    CASE    REMANDED        FOR

FURTHER PROCEEDINGS.

      All justices concur.   Appel, J., concurs specially.   Mansfield, J.,

concurs specially, in which Waterman, J., joins.
                                      19

                                                 #11–1065, State v. Tyler

APPEL, Justice (concurring specially).

      I join in the majority opinion. We have repeatedly stated when a

party makes claims under parallel provisions of both the Iowa and

Federal Constitutions but does not suggest an independent state

constitutional standard, we apply the federal standards, but do not

necessarily apply them in the same way as the United States Supreme

Court.   See, e.g., State v. Becker, 818 N.W.2d 135, 150 (Iowa 2012)

(“Even where a party has not provided a substantive standard

independent of federal law, we reserve the right to apply the standard

presented by the party in a fashion different than the federal cases.”);

NextEra Energy Res. LLC v. Iowa Utils. Bd., 815 N.W.2d 30, 45 (Iowa

2012) (“Even in cases where a party has not suggested that our approach

under the Iowa Constitution should be different from that under the

Federal Constitution, we reserve the right to apply the standard in a

fashion at variance with federal cases under the Iowa Constitution.”);

State v. Oliver, 812 N.W.2d 636, 650 (Iowa 2012) (reiterating that we

apply a more rigorous cruel and unusual punishment analysis under the

Iowa Constitution than a federal court would under the United States

Constitution); State v. Pals, 805 N.W.2d 767, 771–72 (Iowa 2011) (“Even

where a party has not advanced a different standard for interpreting a

state constitutional provision, we may apply the standard more

stringently than federal case law.”); State v. Bruegger, 773 N.W.2d 862,

883 (Iowa 2009) (“[W]e do not necessarily apply the federal standards in

the same way as the United States Supreme Court.”); Varnum v. Brien,

763 N.W.2d 862, 878 n.6 (“[W]e have jealously guarded our right to

‘employ a different analytical framework’ under the state equal protection

clause as well as to independently apply the federally formulated
                                       20

principles.” (citation omitted)); In re S.A.J.B., 679 N.W.2d 645, 648 (Iowa

2004) (“In analyzing claims under Iowa Equal Protection Clause, we

independently apply federal principles.”); Racing Ass’n of Cent. Iowa v.

Fitzgerald, 675 N.W.2d 1, 6 (Iowa 2004) (“That brings us to the

alternative manner in which the court might exercise its obligation to

rule upon the state constitutional claim: by applying federal principles

independently.”). Reserving the right to applying federal standards in a

manner different than that of the United States Supreme Court as

requested by the parties is not “freelancing,” but performing our duty

under the Iowa Constitution. See State v. Baldon, ___ N.W.2d. ___, ___,

2013 WL 1694553, at *27 (Appel, J., concurring). In this case, however,

I agree with the majority in reaching the same result under both the Iowa

and United States Constitutions.
                                        21
                                                     #11–1065, State v. Tyler
MANSFIELD, Justice (concurring specially).

      I join the court’s well-reasoned opinion. This case can be, and as a

practical matter has been, decided under Fourth Amendment caselaw.

When a party does not advocate a separate interpretation of article I,

section 8, but simply argues federal constitutional precedent, we should

not be freelancing under the Iowa Constitution without the benefit of an

adversarial presentation. See State v. Baldon, ___ N.W.2d ___, ___, 2013
WL 1694553 at *46 n.46 (Iowa 2013) (Mansfield, J., dissenting); see also

State v. Lowe, 812 N.W.2d 554, 566 (Iowa 2012) (“ ‘[W]e generally decline

to consider an independent state constitutional standard based upon a

mere citation to the applicable state constitutional provision.’ ” (quoting

State v. Effler, 769 N.W.2d 880, 895 (Iowa 2009) (Appel, J., specially

concurring))).     Here   the   court   has   not   departed   from   federal

constitutional precedent in the absence of separate Iowa constitutional

briefing.   Instead, it has applied federal and state search and seizure
provisions consistently, and in my view correctly.

      Waterman, J., joins this special concurrence.